Citation Nr: 1215678	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  10-07 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD) and a total disability rating based on individual unemployability (TDIU) for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from August 1942 to October 1944.  He died in August 2008.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, that denied the above claims.

In August 2011, the appellant testify at a hearing before the undersigned Veterans Law Judge (VLJ).  

In October 2011, the Board remanded this case for additional development.


FINDINGS OF FACT

At the time of the Veteran's death in August 2008, there was no claim for VA benefits pending.




CONCLUSION OF LAW

The basic legal criteria for establishing entitlement to accrued benefits are not met.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The RO provided the appellant pre-adjudication notice by a letter dated November 2008.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The letter informed the appellant of the evidence required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  The appellant did not receive all necessary notice for the accrued benefits claim prior to the initial adjudication.  The appellant was not notified of effective dates for ratings and degrees of disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Any deficiencies in VA's duties to notify the appellant concerning effective date or degree of disability for the accrued benefits claim is harmless, as the claim has been denied thus rendering moot any issues with respect to implementing an award.

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service treatment records and VA and private treatment records have been obtained.  The appellant has not indicated there are any additional records that VA should seek to obtain.  Further, the adjudication of an accrued claim is limited to the evidence physically or constructively of record at the time of the veteran's death.  38 C.F.R. § 3.1000(a); see also Ralston v. West, 13 Vet. App. 108, 113 (1999); Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993).  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the appellant's claim, and no further assistance to develop evidence is required. 

The appellant has been afforded a hearing before a VLJ in which she presented oral argument in support of her claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ noted that basis of the prior determination and noted the elements of the claim that was lacking to substantiate the claim for benefits.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  The VLJ discussed the possibility of a pending claim at the time of the Veteran's death and that the Veteran had VA treatment that might contain an informal claim for benefits, but those records were not contained in the claims file.  Moreover, neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board/DRO hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the appellant, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

VA law provides that, upon the death of an individual receiving benefit payments, certain persons shall be paid periodic monetary benefits to which that individual was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid for a period not to exceed 2 years prior to the last date of entitlement.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).

Application for accrued benefits must be filed within 1 year after the date of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c); see Zevalkink v. Brown, 102 F.3d 1242 (Fed. Cir. 1996) (noting that an accrued benefits claim is derivative of the veteran's claim).  There is no basis for an accrued benefits claim, unless the individual from whom the accrued benefits claim derives had a claim for VA benefits pending at the time of death.  See Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1998).

The Veteran died in August 2008.  In November 2008, the appellant filed a claim for accrued benefits.  Her claim was therefore filed within one year of the date of the Veteran's death.  See 38 U.S.C.A. § 5121(c).  The evidence, however, does not show that the Veteran had periodic monetary benefits at the time of his death which were due and unpaid.  See 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  Further, the Veteran did not have a claim pending at the time of his death.  The record does not contain any statements from the Veteran amounting to a claim, formal or informal, for an increased rating for PTSD or entitlement to TDIU and the medical evidence of record, including VA treatment records dated prior to his death, do not show an increase in severity amounting to an informal claim.  See 38 C.F.R. §§ 3.155, 3.157 (2011).  As such, the appellant has no claim upon which to derive her application for accrued benefits.  See Jones, 136 F.3d at 1300; Zevalkink v. Brown, 6 Vet. App. 483, 488 (1994).  

As discussed above, the adjudication of an accrued claim is limited to the evidence physically or constructively of record at the time of the veteran's death.  38 C.F.R. § 3.1000(a); see also Ralston v. West, 13 Vet. App. 108, 113 (1999); Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993).  Thus, although the RO obtained an opinion in January 2012, in light of 38 C.F.R. § 3.1000(a), none of the medical evidence not physically or constructively of record at the time of the Veteran's death in August 2008 may be considered in the disposition of this appeal. 

Based on the foregoing, there are no accrued benefits, and the appellant's claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Entitlement to accrued benefits is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


